Title: Enclosure I: Deposition, 20 April 1757
From: Gay, Nicholas Ruxton
To: 


Copy.
Baltimore County ssOn the 20th Day of April 1757.
Came Richard Davis Serjeant in Captain Christopher Gist’s Company in the Virginia Regiment before Me the Subscriber One of His Lordship’s Justices of the Peace for the afd County of Baltimore Who being duly Sworn on the Holy Evangels of Almighty God deposeth & saith that on or about the fifth Day of February 1756 he was enlisted in Baltimore County by the afd Capt. Gist to serve His Majesty in the Virginia Troops during the Space of Six Months from the Day of Enlistment and no longer. That immediately after the said Capt. Gist made him this Deponent a Serjeant & gave him Orders to enlist any of his Comrades or other good Men for the same time. That in Obedience to such Orders He this Deponent did soon after enlist into the afd Regiment a certain William Stoxdale, Francis Brothers, Patrick Constantine & Edward Constantine, who then resided in the County afd, assuring all & Each of them that They would not be required to serve longer than Six Months. That soon afterwards the said Recruits were marched to Winchester & joined the Regiment & continued to serve therein as Soldiers for some time; but that they have now left the said Regiment & declare that they will not return thereto as they ought by their respective Agreements to have been regularly discharged at the End of Six Months.

Ruxton Gay

